TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-20-00579-CV


                                     In re Marcos DeLeon


                   ORIGINAL PROCEEDING FROM LIVE OAK COUNTY



                            MEMORANDUM OPINION


               Relator Marcos DeLeon has filed a petition for writ of mandamus asking this

Court to order the 156th District Court to rule on his motion for production of evidence.

However, we lack jurisdiction to consider DeLeon’s request. By statute, this Court has the

authority to issue a writ of mandamus against “a judge of a district, statutory county, statutory

probate county, or county court in the court of appeals district.” See Tex. Gov’t Code § 22.221(b)

(emphasis added). This Court does not have mandamus jurisdiction over any court officials of

the 156th District Court, which lies outside out appellate district. See id. § 22.201(d) (listing

counties that compose Third Court of Appeals District).

               Accordingly, we dismiss the petition for lack of jurisdiction.



                                             __________________________________________
                                             Thomas J. Baker, Justice

Before Chief Justice Rose, Justices Baker and Kelly

Filed: December 11, 2020